Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-8, and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 2 uses the relative term "tight". It is impossible to determine from the claim and the as-filed spec., how one can assess the differences between a tight and not-tight fitting, much less a tight and loose fitting. Claims 5-8 and 10-20 depend from claim 2 and fail to correct this issue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5, 258,242 to Dean et al. ("Dean") in view of U.S. Patent Application Publication No. 2009/0147441 to Yoshida et al. (“Yoshida”) and further in view of U.S. Patent Application No. 2005/0164081 to Ogura ("Ogura"). Dean discloses a metal hydride battery having a cap plate with a vent through-hole formed therein and a vent assembly located above the through-hole. The vent assembly includes a chamfered conical through-hole acting as a seat for a sealing piston/plunger to seat against to form a tight seal when the pressure within the battery is at an acceptably low level. The piston is held in place via a spring made of 304L stainless steel. When the pressure in the battery rises above an acceptable level, the vent is activated with the piston/plunger being raised off its seat and gas allowed to vent. Dean discloses that the vent structure may also serve as a terminal of the battery.  The spring is shown in the figures to be a hollow coil-type spring, which is sufficiently configured to allow a tool through its center capable of deforming the piston/plunger.
Dean is silent regarding use of a ball as the plunger to seal against the chamfered surface.  However, use of balls as the seal against such chamfered surfaces are a common alternative to the conical plunger of Dean and thus substitution of a ball for the conical plunger is considered to be nothing more than the substitution of one commonly known alternative for another to achieve a known result of sealing.  Yoshida at Figure 7.  See also U.S. Patent Application Publication No. 2002/0114991 at Fig. 3.
Ogura at paragraph [0078].  Accordingly, the person of ordinary skill in the art at the time of invention would have recognized that the venting system of Dean could be applicable to other electrochemical systems in need of reversible venting, including lithium ion battery systems.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, and 9, under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding the adaptation of the compression means the Office notes that the claim merely requires the structure to be adapted to allow the following recited method steps to occur, but does not require those steps to actually occur, or any other structural change to have occurred for the claim language to be met.  Although Dean does not disclose deforming the sealing means, its structure is configured in a way that would allow for such deformation and thus it meets the new claim language.
Applicant's arguments filed 11/06/2020 with respect to the rejection of claims 2, 6-8, and 10-20 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  First, Applicant attempts to describe what is meant by tight-fit.  That description itself reveals the problem with the term.  Applicant’s definition relies on a fit sufficiently tight that it requires “a force” to remove it.  Yet, there is no clear boundary between a fit requiring such a small force so as not to be considered a “tight” fit as compared to one that requires a sufficiently large force to be applied to qualify as a “tight” fit.  Next, Applicant alleges it is a term of art with a known meaning.  The only evidence in support of this position is pointing to allowed patent claims that include the term.  As Applicant’s representative is well aware, whether a claim term is definite or not is determined on a case-by-case basis depending not only on the plain meaning of terms but how the term was used and described in the as-filed patent application.  .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/WYATT P MCCONNELL/Examiner, Art Unit 1727